DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW107133888, filed on 09/26/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the database.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the database” is interpreted as “a database.”
Claims 13-18 is rejected as being dependent on claim 12.
Claims 4, 10, 15 recites the limitation "the user.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the user” is interpreted as “a user.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 12 is drawn to a device which is within the four statutory categories (i.e., machine). 
Independent claim 12 (which is representative of independent claim 1) recites…retrieve the electronic image…to create an electronic medical record image having a layer thereon and is configured to embed medical information into the electronic medical record image via external input, wherein the external input is a text, a handwriting input, a picture, or a digital media file…saving the electronic medical record image…[providing] the electronic medical record image…and accessing the electronic medical record image…
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “first handheld device” (claim 1), “device” (claim 12), the claim encompasses rules or instructions to help a doctor update, organize, and access a patient’s medical records. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., database; first handheld device) to perform the abstract idea. Claim 12 recites additional elements (i.e., a device having an image capturing device, a touch panel, an electronic medical record system, a storage device, a network communication device; database; server) to perform the abstract idea. Looking to the specifications, a device having an image capturing 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., device having an image capturing device, a touch panel, a record system, a storage device, a network communication device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “retrieve the electronic image from the database” and “uploading the electronic medical record image to the server” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Subramanian (U.S. Patent No. US 8,931,044 B1) (Subramanian: column 2, lines 54-61; column 9, lines 45-47) and Netsch et al. (U.S. Patent App. Pub. No. US 2017/0337211 A1, hereinafter referred to as "Netsch") (Netsch: ¶ 0034; ¶ 0048), receiving data from a database and transmitting data to a server is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 

Dependent claims 2-11, 13-18 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-11, 13-18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 11 further recites the additional elements of “a second handheld device,” which only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, the limitations of “transmitting the encrypted file to a second handheld device, decrypting the encrypted file by the second handheld device, and reading the electronic medical record image by the second handheld device from the decrypted file” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by LaBorde (U.S. Patent App. Pub. No. US 2016/0154941 A1) (LaBorde: ¶ 0039; ¶ 0043) and King et al. (U.S. Patent App. Pub. No. US 2018/0096203 A1, hereinafter referred to as "King") (King: ¶ 0043; ¶ 0821), using a handheld device to receive, decrypt, and read a file is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, functional limitations 
Claims 13-14, 18 further recites the additional elements of “a template database” and “a medical record database,” respectively, which only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Also, the limitations of “accesses the paper medical record template from the template database” and “the medical record database…stores the electronic medical record image” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Subramanian (U.S. Patent No. US 8,931,044 B1) (Subramanian: column 2, lines 54-61; column 9, lines 45-47) and Netsch et al. (U.S. Patent App. Pub. No. US 2017/0337211 A1, hereinafter referred to as "Netsch") (Netsch: ¶ 0034; ¶ 0048), receiving data from and storing data at a database is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10, 12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (U.S. Patent No. US 8,931,044 B1) in view of Netsch et al. (U.S. Patent App. Pub. No. US 2017/0337211 A1, hereinafter referred to as "Netsch").
Regarding claim 1, Subramanian teaches a method of establishing an electronic medical record, comprising steps of: 
converting a paper medical record into an electronic image (Subramanian: column 5, lines 23-26, i.e., “the documents include patient medical records”; column 6, lines 36-43; column 10, lines 9-21, i.e., “a document that has been scanned or digitized”); 
saving the electronic image in a database (Subramanian: column 7, lines 12-19, i.e., “The digitized documents may be stored in database 530”); 
Yet, Subramanian does not explicitly teach, but Netsch teaches, in the same field of endeavor, 
retrieving the electronic image by a first handheld device from the database (Netsch: ¶ 0034, i.e., “retrieve a selected medical document 20 from a…database”) to create an electronic medical record image having a layer thereon (Netsch: ¶ 0035, i.e., “an EMR data entry fillable form 22 having user-editable fields 24 is overlaid on the touch-sensitive display 14 as a partially transparent overlay 26 superimposed on the displayed medical document 20”), and embedding medical information into the electronic medical record image via external input wherein the external input is a text, a handwriting input, a picture, or a digital media file (Netsch: ¶ 0036-0043); and 
saving the electronic medical record image back to the database (Netsch: ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the retrieving the electronic image by a first handheld device from the database to create an electronic medical record image having a layer thereon, and embedding medical information into the electronic medical record image via external input wherein the external input is a text, a handwriting input, a picture, or a digital media file; and saving the electronic medical record image back to the database, as taught by Netsch, within the system of Subramanian, with the motivation of “allowing a user to use a mobile device to update medical records” (Netsch: ¶ 0011).
Regarding claim 2, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the database is located in a server (Subramanian: column 7, lines 12-19, i.e., “The central server receives as input from the document scanner the scanned or digitized documents”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 3, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the database is located in a storage device of the first handheld device (Subramanian: column 9, lines 45-47, i.e., “The document may be stored at…the client”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 4, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the method further comprises adding another layer on the layer of the electronic medical record image by the user (Netsch: figure 3, i.e., Examiner interprets each user-editable field 24 as existing on a claimed layer and the completion of multiple fields 24 as the claimed another layer added on the layer of the electronic medical record image by the user; ¶ 0036-0043).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the method further comprises saving an original content of the electronic medical record image while modifying medical information thereof (Netsch: ¶ 0039, i.e., “the EMR data entry fillable form 22 is updated in real time with the text content 28 of the medical document 20 being dragged into the user-editable fields 24”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the method further comprises establishing a mobile medical record database, establishing a plurality of classifications in the mobile medical record database, classifying the electronic medical record image, and placing the electronic medical record image in one of the classifications of the mobile medical record database according to an order of classification (Subramanian: column 8, lines 33-40, i.e., “Database 540 stores policy assignment rules. A policy assignment rule specifies the conditions for selecting, deciding on, or choosing a particular security policy to assign to the document”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 10, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1., wherein the method further comprises encrypting the electronic medical record image and accessing the electronic medical record image according to an authorization of the user (Subramanian: column 7, lines 20-60; column 8, lines 59-62, i.e., “restrict or limit who can access the medical record and the conditions under which the record can be accessed. The first policy may specify that the medical record be stored in an encrypted format”).

Regarding claim 12, Subramanian teaches a device for establishing an electronic medical record, comprising: 
an image capturing device, wherein the image capturing device is configured to convert a paper medical record into an electronic image (Subramanian: column 5, lines 23-26, i.e., “the documents include patient medical records”; column 6, lines 36-43; column 10, lines 9-21, i.e., “a document that has been scanned or digitized”); 
a storage device for saving the electronic medical record image (Subramanian: column 9, lines 45-47, i.e., “The document may be stored at…the client”); and 
a network communication device connected to a server for uploading the electronic medical record image to the server (Subramanian: column 3, lines 36-42, i.e., “computer system 201 includes…network interface 318”; column 4, lines 18-31, i.e., “the computer may be connected to a network and may interface to other computers using this network”; column 7, lines 12-19, i.e., “The central server receives as input from the document scanner the scanned or digitized documents”; column 9, lines 45-47, i.e., “The document may be stored at the central server”) and accessing the electronic medical record image in the server (Subramanian: column 2, lines 54-61, i.e., “Client systems 113, 116, and 119 enable users to access and query information stored by server system 122”; column 5, lines 2-15).
Yet, Subramanian does not explicitly teach, but Netsch teaches, in the same field of endeavor, 
a touch panel, wherein the touch panel is configured to receive a touch signal and a data input signal (Netsch: ¶ 0036-0043), and to display the electronic image (Netsch: ¶ 0034, i.e., “retrieve a selected medical document 20…and display it on the touch-sensitive display 14”); 
an electronic medical record system, wherein the electronic medical record system is configured to retrieve the electronic image from the database (Netsch: ¶ 0031; ¶ 0034, i.e., “retrieve a selected medical document 20 from a…database”) to create an electronic medical record image having a layer thereon (Netsch: ¶ 0035, i.e., “an EMR data entry fillable form 22 having user-editable fields 24 is overlaid on the touch-sensitive display 14 as a partially transparent overlay 26 superimposed on the displayed medical document 20”) and is configured to embed medical information into the electronic medical record image via external input, wherein the external input is a text, a handwriting input, a picture, or a digital media file (Netsch: ¶ 0036-0043); 
a network communication device connected to a server for uploading the electronic medical record image to the server (Netsch: ¶ 0031; ¶ 0048)…
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 15, Subramanian and Netsch teach the device for establishing the electronic medical record according to claim 12, wherein the electronic medical record system comprises an encryption module for encrypting the electronic medical record image, whereby the user can access the electronic medical record image according to an authorization of the user (Subramanian: column 7, lines 20-60; column 8, lines 59-62, i.e., “restrict or limit who can access the medical record and the conditions under which the record can be accessed. The first policy may specify that the medical record be stored in an encrypted format”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 18, Subramanian and Netsch teach the device for establishing the electronic medical record according to claim 12, wherein the electronic medical record system comprises a mobile medical record database, wherein the mobile medical record database comprising a plurality of classifications and the electronic medical record image is placed in one of the classifications of the mobile medical record database according to a sorting criterion (Subramanian: column 8, lines 33-40, i.e., “Database 540 stores policy assignment rules. A policy assignment rule specifies the conditions for selecting, deciding on, or choosing a particular security policy to assign to the document”).
The obviousness of combining the teachings of Subramanian and Netsch are discussed in the rejection of claim 1, and incorporated herein.
Claims 5-6, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (U.S. Patent No. US 8,931,044 B1) in view of Netsch et al. (U.S. Patent App. Pub. No. US .
Regarding claim 5, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1.
Yet, Subramanian and Netsch do not explicitly teach, but Crockett teaches, in the same field of endeavor, wherein the method further comprises recognizing the text when the text is handwritten on the electronic medical record image, such that the first handheld device can directly read the text that is handwritten on the electronic medical record image (Crockett: ¶ 0071, i.e., “the digital encoder 30 could also be a touch screen or tablet computer or PDA screen on which data is directly handwritten”; ¶ 0084, i.e., “handwriting recognition programming to extract data from handwriting in the unassociated patient record 12…at which the encoder 30 is held by the writer while writing”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the recognizing the text when the text is handwritten on the electronic medical record image, as taught by Crockett, with the system of Subramanian and Netsch, with the motivation of “the data can be saved and, optionally, transferred in electronic form immediately as it is generated” (Crockett: ¶ 0071).
Regarding claim 6, Subramanian, Netsch, and Crockett teach the method of establishing the electronic medical record according to claim 5, wherein the method further comprises conducting a search according to the text in the electronic medical record image by a search criterion and displaying a searched result in a list in a sorted order (Crockett: figure 5, i.e., “Data Processor” 64 conducts a search in “Discharge Instruction Database” 62 according to “Patient Record” 58 and “Discharge inst. Format” 60 and outputs the completed “Discharge inst.” Which is an ordered A-F list; ¶ 0070, i.e., “A digital encoder 30…is provided for capturing the unassociated patient record 12 and transmitting the record to an appropriate medical record system for processing and entry into patient records”; ¶ 0088, i.e., “querying the database 62 to identify patient-specific instructions and inserting the patient specific instructions in one or more of the fields A-F, thereby producing patient-specific discharge instructions”; ¶ 0090-0093).

Regarding claim 13, Subramanian and Netsch teach the device for establishing the electronic medical record according to claim 12, wherein the server comprises: 
a medical record database having the electronic medical record image, wherein the medical record database is connected to the storage device via the network communication device and stores the electronic medical record image that is saved in the storage device (Subramanian: column 4, lines 18-31, i.e., “the computer may be connected to a network and may interface to other computers using this network”; column 5, lines 16-21, i.e., “The central server includes…storage including a database 530 for storing scanned documents”; column 9, lines 34-47, i.e., “the document can be stored in database 530…The document may be stored at the central server, the client, or both”).
Yet, Subramanian and Netsch do not explicitly teach, but Crockett teaches, in the same field of endeavor, 
a template database having an electronic image of a paper medical record template, wherein the electronic medical record system accesses the paper medical record template from the template database via the network communication device (Crockett: ¶ 0044, i.e., “the data processor 14 is…operatively connected (directly, as by a wire link, or indirectly, as via a transmitter/receiver link) to, and therefore is equipped to access, an unassociated patient record 12 not associated with a unique person”; ¶ 0066, i.e., “The record 12…adding it to the database 26”); and 
The obviousness of combining the teachings of Subramanian, Netsch, and Crockett are discussed in the rejection of claim 5, and incorporated herein.
Regarding claim 14, Subramanian and Netsch teach the device for establishing the electronic medical record according to claim 12.
Yet, Subramanian and Netsch do not explicitly teach, but Crockett teaches, in the same field of endeavor, wherein the device further comprises a template database having an electronic image of a paper medical record template (Crockett: ¶ 0044, i.e., “an unassociated patient record 12 not associated with a unique person”; ¶ 0066, i.e., “The record 12…adding it to the database 26”).

Regarding claim 16, Subramanian and Netsch teach the device for establishing the electronic medical record according to claim 12.
Yet, Subramanian and Netsch do not explicitly teach, but Crockett teaches, in the same field of endeavor, wherein the electronic medical record system comprises an analysis module, wherein the analysis module is configured to recognize the text when the text is handwritten on the electronic medical record image, such that the electronic medical record system can directly read the text that is handwritten on the electronic medical record image (Crockett: ¶ 0071, i.e., “the digital encoder 30 could also be a touch screen or tablet computer or PDA screen on which data is directly handwritten”; ¶ 0084, i.e., “handwriting recognition programming to extract data from handwriting in the unassociated patient record 12…at which the encoder 30 is held by the writer while writing”).
The obviousness of combining the teachings of Subramanian, Netsch, and Crockett are discussed in the rejection of claim 5, and incorporated herein.
Regarding claim 17, Subramanian, Netsch, and Crockett teach the device for establishing the electronic medical record according to claim 16, wherein the electronic medical record system comprises a search module for conducting a search according to the text in the electronic medical record image by a search criterion and displaying a searched result in a list in a sorted order (Crockett: figure 5, i.e., “Data Processor” 64 conducts a search in “Discharge Instruction Database” 62 according to “Patient Record” 58 and “Discharge inst. Format” 60 and outputs the completed “Discharge inst.” Which is an ordered A-F list; ¶ 0070, i.e., “A digital encoder 30…is provided for capturing the unassociated patient record 12 and transmitting the record to an appropriate medical record system for processing and entry into patient records”; ¶ 0088, i.e., “querying the database 62 to identify patient-specific instructions and inserting the patient specific instructions in one or more of the fields A-F, thereby producing patient-specific discharge instructions”; ¶ 0090-0093).
The obviousness of combining the teachings of Subramanian, Netsch, and Crockett are discussed in the rejection of claim 5, and incorporated herein.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (U.S. Patent No. US 8,931,044 B1) in view of Netsch et al. (U.S. Patent App. Pub. No. US 2017/0337211 A1, hereinafter referred to as "Netsch"), as applied to claims 1-4, 7-8, 10, 12, 15, 18 above, further in view of Buckle (U.S. Patent App. Pub. No. US 2015/0186603 A1).
Regarding claim 9, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1.
Yet, Subramanian and Netsch do not explicitly teach, but Buckle teaches, in the same field of endeavor, wherein the method further comprises converting the electronic medical record image into a signable file and embedding a handwritten signature or a stamp image on an arbitrary position on the electronic medical record image (Buckle: ¶ 0047).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the converting the electronic medical record image into a signable file and embedding a handwritten signature or a stamp image on an arbitrary position on the electronic medical record image, as taught by Buckle, with the system of Subramanian and Netsch, with the motivation to “define additional behavior for handling user interaction with the document” (Buckle: ¶ 0047).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (U.S. Patent No. US 8,931,044 B1) in view of Netsch et al. (U.S. Patent App. Pub. No. US 2017/0337211 A1, hereinafter referred to as "Netsch"), as applied to claims 1-4, 7-8, 10, 12, 15, 18 above, further in view of LaBorde (U.S. Patent App. Pub. No. US 2016/0154941 A1).
Regarding claim 11, Subramanian and Netsch teach the method of establishing the electronic medical record according to claim 1, wherein the method further comprises encrypting the electronic medical record image (Subramanian: column 8, lines 59-62, i.e., “the medical record be stored in an encrypted format”; column 12, lines 30-42, i.e., “sharing the document in an encrypted form”)…
Yet, Subramanian and Netsch do not explicitly teach, but LaBorde teaches, in the same field of endeavor, transmitting the encrypted file to a second handheld device, decrypting the encrypted file by the second handheld device, and reading the electronic medical record image by the second handheld device from the decrypted file (LaBorde: ¶ 0039, i.e., “the client device 10 is a smartphone”; ¶ 0043, i.e., “The transceiver 2002 sends and receives encrypted data to and from the client device during the secure communication session possibly over SSL or TLS so it can be decrypted by the client device and presented in the graphical user interface to the end user”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the transmitting the encrypted file to a second handheld device, decrypting the encrypted file by the second handheld device, and reading the electronic medical record image by the second handheld device from the decrypted file, as taught by LaBorde, with the system of Subramanian and Netsch, with the motivation to “provide secure storage and access of patient data across different facilities” (LaBorde: ¶ 0027).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeguchi et al. (U.S. Patent App. Pub. No. US 2017/0147792A1) teaches “a physician or nurse may take a photo (e.g., with a smart phone app) of paper test records unavailable on a computer, label that information with or without comment, and electronically include such test records using the same program.”
TW201543410A teaches scanning, classifying, and storing paper medical records in a database.
“Electronic Hand-Drafting and Picture Management System” teaches using a touch panel to assess a patient’s medical records and storing the records.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626